

EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is made and entered into by and
between ProAssurance Corporation, a Delaware corporation (“ProAssurance” or the
“Company”) and Edward L. Rand, Jr., an individual (the “Executive”) as of July
1, 2019 (the “Effective Date”). This Agreement is offered by ProAssurance to
induce the Executive to accept employment. ProAssurance and the Executive, each
intending to be legally bound by the terms hereof, agree as follows:
1.    Employment Term. ProAssurance hereby employs Executive, and Executive
accepts employment, upon the terms and conditions of this Agreement for a term
(the “Term”) running from the Commencement Date to and including July 1, 2024
(the “Term End Date”), provided, however, that unless a party has given the
other party written notice at least ninety (90) days prior to the Term End Date
(or any anniversary of the Term End Date) that such party does not agree to
renew this Agreement, the term of this Agreement and the Term shall be deemed
renewed for a term ending one (1) year subsequent to the Term End Date (or any
anniversary of the Term End Date).
2.    Offices; Directorship; Other Activities.
2.1    Office and Duties. From and after the Effective Date, Executive shall
serve as Chief Executive Officer of ProAssurance. Executive shall have the
duties and responsibilities as are prescribed by the bylaws of ProAssurance for
such office on the date of this Agreement, such other duties and
responsibilities has customarily have been performed by the Chief Executive
Officer, and other duties and responsibilities as may be assigned to him by
ProAssurance's Board of Directors (the “Board”). During the Term of this
Agreement, Executive shall report directly to the Board and the committees of
the Board. Executive shall be given such authority as is appropriate to carry
out his duties.
2.2    Efforts and Other Activities. During the Term, except for periods of
vacation, sick leave, personal leave granted by the Board, or leave to which the
Executive is entitled under law, Executive shall devote reasonable attention and
time to the business and affairs of ProAssurance to the extent necessary to
discharge his duties under this Agreement. With the prior approval of the Board,
Executive may serve as a director or trustee of other corporations or businesses
which do not compete with ProAssurance or its subsidiaries. Executive may also
serve on civic, trade or charitable boards or committees. Executive may invest
in real estate for his own account or become a passive partner or passive
stockholder in any corporation, partnership or other venture; provided that
Executive may not invest in any business that does business with or competes
with the Company
2.3    Place of Business. Executive's services shall be performed primarily at
the headquarters of ProAssurance in Jefferson County, Alabama.
3.    Compensation and Benefits.
3.1    Base Salary. Beginning on the Effective Date, ProAssurance will pay to
Executive a base salary (“Base Salary”) at the rate of $900,000 per annum for
the calendar year ending


1

--------------------------------------------------------------------------------




December 31, 2019 and not less than $900,000 per annum for the calendar years
ending after December 31, 2019, provided that the base salary shall be prorated
based on the number of days of employment of Executive with ProAssurance for any
partial calendar year during the Term. Base Salary will be payable in periodic
installments in accordance with ProAssurance's customary practices for executive
officers. Amounts payable will be reduced by standard withholding and other
authorized deductions. For calendar years beginning after December 31, 2019,
ProAssurance shall review Executive's Base Salary at least annually, and the
Base Salary shall be subject to increase, at the discretion of the Board,
effective on (but not limited to) the date salary adjustments are made for other
senior executive officers of ProAssurance consistent with past practice with and
any and all such increases shall be deemed to constitute amendments to this
Section 3.1 to reflect the increased amounts, effective as of the date
established for such increases.
3.2    Annual Incentive Compensation. Executive shall be eligible for annual
incentive compensation based on objective corporate performance criteria
established by the Board or its Compensation Committee consistent with the
criteria for other senior executive officers of ProAssurance. The target level
for annual incentive compensation shall be not less than 120% of Base Salary.
The annual incentive compensation with respect to a calendar year, if any, will
be payable to Executive after the close of the calendar year at such time as
annual incentive compensation is paid to ProAssurance's senior executive
officers consistent with past practice but not later than April 1 in the next
succeeding calendar year.
3.3    Long Term Incentive Compensation.
(a)    To induce Executive to accept employment by ProAssurance on the terms set
forth herein, ProAssurance agrees to grant to Executive Restricted Stock Units
(“RSU’s”) with a grant date value equal to Two Million Dollars ($2,000,000)
cliff vesting over a period of five (5) years. The RSUs will be granted under
the terms of the ProAssurance Corporation 2014 Equity Incentive Plan (the
"Equity Plan"). For purposes of the Equity Plan, the date of grant will be July
1, 2019. The RSUs shall be evidenced by an RSU agreement between ProAssurance
and Executive in substantially the form as the Restricted Stock Unit Agreement
attached hereto as Exhibit A.
(b)    For each calendar year after December 31, 2019, Executive will be granted
long-term incentive compensation under the Equity Plan (or a successor or other
equity compensation plan) in the form of options, restricted stock or units
and/or performance shares as determined by the President of ProAssurance and the
Board. The Annual Equity Awards shall be on such terms and conditions as shall
be established by the Board or its Compensation Committee in accordance with the
Equity Plan (or a successor or other equity compensation plan) and shall be on
terms no less favorable than the terms of awards of long term compensation
granted to other executive officers of ProAssurance. The grant-date value of all
such awards at the target performance level shall be not less than Seven Hundred
Fifty Thousand Dollars ($750,000) per year.
3.4    Other Savings and Retirement Plans. Except as specifically provided
herein, Executive shall be entitled to participate in all savings and retirement
plans, practices, policies and programs applicable generally to other executive
officers of ProAssurance. The current savings and retirement plans, all of which
may be terminated or amended by the Board, include the Equity


2

--------------------------------------------------------------------------------




Plan, the Executive Non-Qualified Excess Plan and Trust, the Amended and
Restated ProAssurance Corporation Stock Ownership Plan, and the ProAssurance
Group Savings and Retirement Plan.
3.5    Benefits. Executive shall be eligible for participation in and shall
receive all benefits under welfare benefit plans (including group health,
disability and life insurance plans and programs) as shall be in effect from
time to time, to the extent applicable to other executive officers of
ProAssurance as well as relocation assistance in a manner similar to the
ProAssurance Relocation Policy (as mutually agreed between the Executive and the
President of ProAssurance).
3.6    Fringe Benefits. Executive shall be entitled to fringe benefits
comparable to those provided to the Chief Executive Officer of ProAssurance in
accordance with past practice, and such other plans, practices, programs and
policies as may be approved by the Board from time to time with respect to other
senior executive officers of ProAssurance. During such time that ProAssurance
owns or regularly leases corporate aircraft for business purposes, Executive’s
fringe benefits shall include, without limitation, Executive’s personal use of
corporate aircraft owned or leased by ProAssurance, if any, in accordance with
policies and procedures established by the Board; provided that the policies and
procedures shall provide Executive an annual allowance of up to fifty (50) hours
of personal use on an owned or leased corporate aircraft.
3.6    Reimbursement of Expenses. Executive shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by Executive in accordance
with the policies, practices and procedures generally applicable to senior
executive officers of ProAssurance.
3.7    Office and Support Staff. Executive shall be entitled to an office of a
size and with furnishing and other appointments as shall be approved by the
Chair of the Compensation Committee and to personal secretarial and other
assistants as shall be (i) reasonably necessary to perform his duties hereunder,
and (ii) not be less than the office and clerical support provided to other
senior executive officers of ProAssurance.
3.8    Vacations and Leave.
(a)    Executive shall be entitled to annual vacation in accordance with
policies established by ProAssurance for senior executive officers of
ProAssurance.
(b)    Executive shall be entitled to sick leave (without loss of pay) in
accordance with ProAssurance's policies in effect from time to time, and other
personal and family leave as may be provided by law.
3.9    Continuing Education and Professional Dues and Fees. ProAssurance shall
reimburse Executive for reasonable expenses paid by Executive in connection with
his attendance at professional seminars, courses or conferences to fulfill
continuing education or licensing requirements.
3.10    Conflict. In the event of any conflict between this Agreement and the
terms of any benefit, severance, deferred compensation, incentive or similar
plan or agreement in which the Executive is or becomes a participant during the
Term (other than a stockholder-approved plan or


3

--------------------------------------------------------------------------------




ERISA plan), the provisions of this Agreement shall apply unless the Executive
makes specific written election otherwise, but Executive shall not be entitled
to duplicative payments or benefits.
4.    Termination of Employment.
4.1    Death, Disability or Retirement. Executive's employment shall terminate
upon the Executive's death, Disability, or Retirement during the Term.
(a)    For purposes of this Agreement, "Disability" means a serious injury or
illness that requires Executive to be under regular care of a licensed medical
physician and renders the Executive incapable of performing the essential
function of the Executive's position for twelve (12) consecutive months as
determined by the Board in good faith and upon receipt of and in reliance on
competent medical advice from one or more individuals selected by the Board, who
are qualified to give professional medical advice. Executive will submit to such
medical or psychiatric examinations and tests as such medical professional deems
necessary to make any determination of Executive's Disability and consent to
such medical professional sharing the results of such examination with a
representative of the Board.
(b)    For purposes of this Agreement, “Retirement” means retirement of
Executive when eligible to receive retirement benefits under a retirement plan
then in effect for ProAssurance, Executive having reached the age of mandatory
retirement (if such requirement then exists for executive officers of
ProAssurance), or any other retirement by Executive with consent of the Board.
4.2    Termination by ProAssurance with Cause. ProAssurance may terminate the
Executive's employment during the Term for Cause. For purposes of this
Agreement, the term "Cause" means: (i) the Executive has been convicted in a
federal or state court of a crime classified as a felony; (ii) action or
inaction by the Executive (A) that constitutes embezzlement, theft,
misappropriation or conversion of assets of ProAssurance or its subsidiaries
which alone or together with related actions or inactions involve assets of more
than a de minimus amount or that constitutes intentional fraud, gross
malfeasance of duty, or conduct grossly inappropriate to Executive's office, and
(B) such action or inaction has adversely affected or is likely to adversely
affect the business of ProAssurance or its subsidiaries, taken as a whole, or
has resulted or is intended to result in a direct or indirect gain or personal
enrichment of Executive to the detriment of ProAssurance; or (iii) Executive has
been grossly inattentive to, or in a grossly negligent manner failed to
competently perform, Executive's job duties and the failure was not cured within
45 days after written notice from ProAssurance. Any termination of Executive's
employment by ProAssurance for Cause shall be communicated by a Notice of
Termination (as defined in Section 4.4 below) to the Executive, which Notice of
Termination shall be in writing and shall set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive's employment under this provision. Executive shall not be deemed to
have been terminated for Cause unless and until (x) he receives a Notice of
Termination from ProAssurance; (y) he is given the opportunity to be heard
before the Board; and (z) the Board finds in its good faith opinion, the
Executive was guilty of the conduct set forth in the Notice of Termination.


4

--------------------------------------------------------------------------------




4.3    Termination by Executive for Good Reason. Executive may terminate his
employment with ProAssurance for Good Reason. For purposes of this Agreement,
"Good Reason" shall constitute any of the following circumstances if they occur
without the Executive's express written consent during the Term: (i) Executive’s
duties and responsibilities are changed in a manner that is inconsistent with
the duties and responsibilities set forth in Section 2.1; (ii) ProAssurance
shall require that the Executive's primary location of employment be more than
50 miles from the location of ProAssurance's principal offices as of the date of
this Agreement; (iii) a reduction in the Executive's Base Salary as provided in
Section 3.1 hereof; or (iv) a breach by ProAssurance of any provision of this
Agreement in any material respect. Executive must provide ProAssurance with a
Notice of Termination no later than 45 calendar days after Executive knows or
should have known that Good Reason has occurred. Following delivery of
Executive's Notice of Termination, ProAssurance shall have 45 calendar days to
rectify the circumstances causing the Good Reason. If ProAssurance fails to
rectify the events causing Good Reason within said 45 day period, or if
ProAssurance delivers to Executive written notice stating that the circumstances
cannot or shall not be rectified, Executive shall be entitled to assert Good
Reason and terminate employment as of the expiration of the 45 day period after
delivery of the Executive's Notice of Termination (or, if earlier, upon receipt
a written notice stating that the circumstances cannot or shall not be
rectified). Should Executive fail to provide the required Notice of Termination
in a timely manner, Good Reason shall not be deemed to have occurred as a result
of the event. The Term shall not be deemed to have expired during the notice
period, however, as long as Executive has provided Notice of Termination within
the Term.
4.4    Notice and Date of Termination. Any termination by ProAssurance, or by
Executive, shall be communicated by Notice of Termination to the other party
given in accordance with Section 9 hereof. For purposes of this Agreement, a
"Notice of Termination" is a written notice which indicates the specific
termination provision in this Agreement relied upon and sets forth such
additional information as may be required in Section 4.2 or Section 4.3 hereof,
to the extent applicable. The "Date of Termination" means (i) if Executive's
employment is terminated by ProAssurance for Cause, the Date of Termination
shall be as of the date of Executive's receipt of ProAssurance's Notice of
Termination; (ii) if Executive's employment is terminated by Executive for Good
Reason, the Date of Termination shall be the last day of the 45 day period after
delivery of Executive's Notice of Termination (or, if earlier, upon receipt a
written notice stating that the circumstances cannot or shall not be rectified);
(iii) if Executive's employment is terminated by reason of death of the
Executive, the date of death shall be the Date of Termination; (iv) if the
Executive's employment is terminated by reason of Disability, the Date of
Termination shall be the date of determination of Disability by the Board; (v)
if the Executive's employment is terminated by ProAssurance other than for
Cause, death, Disability or Retirement, the Date of Termination shall be the
date of receipt of the Notice of Termination by Executive; or (vi) if the
Executive terminates his employment other than for Good Reason, the Date of
Termination shall be date of receipt of the Notice of Termination by
ProAssurance (unless otherwise mutually agreed by the parties).
5.    Certain Benefits Upon Termination.


5

--------------------------------------------------------------------------------




5.1    Accrued Salary and Benefits. Executive shall be entitled to receive the
following upon any termination of employment: (i) accrued and unpaid Base Salary
as of the Date of Termination; (ii); (ii) accrued vacation and sick leave, if
any, on Date of Termination in accordance with the then current policy of
ProAssurance with respect to terminated employees generally; and (iii) vested
benefits under ProAssurance's employee benefit plans in which the Executive was
a participant on the Date of Termination, which vested benefits shall be paid or
provided in accordance with the terms of said employee benefit plans.
5.2    Severance Benefits.
(a)    In addition to the amounts provided under Section 5.l, if, during the
Term, ProAssurance terminates the employment of Executive for any reason other
than Cause, death, or Disability, or if Executive terminates his employment with
ProAssurance for Good Reason, or if this Agreement is automatically terminated
upon a Change of Control (as provided in Section 8.2 hereof), and the Executive
signs a release in substantially the same form that is attached to this
Agreement as Exhibit C (the “Release”), the Executive shall receive the
following payments and benefits (the “Severance Benefits”)
(i) Cash in an amount equal to two time (2x) the Executive’s Annual Base Salary;
(ii) Cash in an amount equal to two times (2x) the average of the three (3) most
recent annual incentive bonuses paid to Executive, provided that the amount paid
hereunder shall be at least equal to two times (2x) Executive’s target level
bonus;
(iii) Payment of any outstanding long-term equity awards in accordance with the
terms set forth in documents governing the grant of the awards; and
(iv) Payment of the Executive’s monthly COBRA premiums for continued health and
dental insurance coverage, or premiums for equivalent coverage for a period of
twenty-four (24) months from the Date of Termination.
(b)    Subject to the delivery of the executed Release by Executive, the
Severance Benefits shall be paid in cash or good funds in equal monthly
installments during the period that the covenant set forth in Section 6.1 shall
be in effect commencing on the first day of the calendar month that occurs 30
days after the Date of Termination; provided that the obligation of ProAssurance
to pay such Severance Benefits to the Executive shall be subject to termination
under provisions of Section 6.2 hereof in the event Executive should violate the
covenant set forth therein; and provided further that the payment of such
Severance Benefits shall be payable in a lump sum by ProAssurance on termination
of this Agreement after a Change of Control. ProAssurance shall withhold from
any amounts payable under this Agreement all federal, state, city or other
income and employment taxes that shall be required. Notwithstanding the
foregoing, the payment schedule for Severance Benefits may be modified or
adjusted if the Executive is a "specified employee" within the meaning of
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”), to the extent necessary to comply with such Section and the regulations
thereunder,


6

--------------------------------------------------------------------------------




but in no event shall the aggregate amount of the Severance Benefits be reduced
as a result of such modification or adjustment.
(c)    Executive shall not be entitled to receive Severance Benefits if
employment with ProAssurance is terminated (i) by reason of Executive’s death,
Disability as defined in Section 4.1(a), or Retirement as defined in Section
4.1(b); or (ii) by ProAssurance with Cause as defined in Section 4.2; or (iii)
by Executive without Good Reason as defined in Section 4.3 hereof.
(d)    The Executive shall be under no duty or obligation to seek or accept
other employment and shall not be required to mitigate the amount of severance
benefits provided under this Agreement by seeking employment or otherwise.
6.    Non-Competition.
6.1    Non-Competition; Nonsolicitation of Employee. The Executive will not
during the Restricted Period (herein defined):
(a)    become Employed by a Competitor Company that offers, sells or markets
medical professional liability insurance or workers’ compensation insurance in
the primary market area of the Companies; or
(b)    solicit or induce any employees of the Companies to leave such employment
or accept employment with any other person or entity, or solicit or induce any
insurance agent of the Companies to offer, sell or market medical professional
liability insurance or workers’ compensation insurance for a competitor company
in the primary market area of the Companies;
"Companies" means any company that is a direct or indirect subsidiary of
ProAssurance, now or in the future, and any other company that has succeeded to
the business of any of the Companies.
"Competitor Company" means an insurance company, insurance agency, business, for
profit or not for profit organization (other than the Companies) that provides,
or offers to provide medical professional liability insurance to health care
providers or workers’ compensation insurance.
"Employed" includes activities as an owner, proprietor, employee, agent,
solicitor, partner, member, manager, principal, shareholder (owning more than 1%
of the outstanding stock), consultant, officer, director or independent
contractor.
"Health care providers" means physicians, dentists, podiatrists, physician
assistants, nurse practitioners, other individual health care providers and
hospital and other institutional health care providers.
"Medical professional liability insurance" means medical malpractice insurance
and reinsurance, and equivalent self-insured services such as administration of
self-insured trusts, claims management services and risk management services for
health care providers. "Medical professional liability insurance" does not
include services provided as an employee of a health care provider if


7

--------------------------------------------------------------------------------




such services are rendered solely for the purpose of servicing medical
professional liability risk of the employer or that of its employees.
"Primary market area" means any state in which the Companies derived more than
$10 million in direct written premiums from the sale of medical professional
liability insurance to health care providers or workers’ compensation insurance
in the most recent complete fiscal year prior to the Date of Termination and any
state in which the Companies have on the Date of Termination a plan for
expansion of marketing activities for the sale of medical professional liability
insurance or workers’ compensation insurance in that state which is likely to
result in direct written premiums from the sale of medical professional
liability insurance or workers’ compensation insurance of more than $15 million
in the eighteen (18) months following the Date of Termination.
"Restricted Period" means a period of thirty-six (36) months from the Date of
Termination.
6.2    Remedies for Breach. If the Executive is deemed to have materially
breached the non-competition covenants set forth in Section 6.1 of this
Agreement, ProAssurance may, in addition to seeking an injunction or any other
remedy they may have, withhold or cancel any remaining payments of Severance
Benefits due to the Executive pursuant to Section 5.2 of this Agreement.
ProAssurance shall give prior or contemporaneous written notice of such
withholding or cancellation of payments in accordance with Section 5.2 hereof.
If the Executive violates any of these restrictions, the Companies shall be
further entitled to an immediate preliminary and permanent injunctive relief,
without bond, in addition to any other remedy which may be available to
ProAssurance.
6.3    Reasonableness of Restrictions. ProAssurance and Executive agree that the
restrictions in this Agreement are fair and reasonable in all respects,
including the geographic and temporal restrictions, and that the benefits
described in this Agreement, to the extent any separate or special consideration
is necessary, are fully sufficient consideration for the Executive's obligations
under this Agreement.
6.4    Confidentiality. Executive will remain obligated under any
confidentiality or nondisclosure agreement with the Companies (or any of them)
that is currently in effect or to which the Executive may in the future be
bound. In the event that the Executive is at any time not the subject of a
separate confidentiality or nondisclosure agreement with the Companies (or any
of them), Executive expressly agrees that Executive shall not use for the
Executive's personal benefit, or disclose, communicate or divulge to, or use for
the direct or indirect benefit of any person, firm, association or company any
confidential or competitive material or information of the Companies or their
subsidiaries, including without limitation, any information regarding insureds
or other customers, actual or prospective, and the contents of their files;
marketing, underwriting or financial plans or analyses which is not a matter of
public record; claims practices or analyses which are not matters of public
record; pending or past litigation in which the Companies have been involved and
which is not a matter of public record; and all other strategic plans, analyses
of operations, computer programs, personnel information and other proprietary
information with respect to the Companies which are not matters of public
record. Executive shall return to the Companies promptly, and in no event later
than the Date of Termination, all items, documents, lists and other materials
belonging to the Companies or their subsidiaries, including but not limited to,
credit, debit or service cards,


8

--------------------------------------------------------------------------------




all documents, computer tapes, or other business records or information, keys
and all other items in the Executive's possession or control.
Executive acknowledges that the federal Defend Trade Secrets Act (the “DTSA”)
provides that an individual shall not be held criminally or civilly liable for
the disclosure of a trade secret that is made (i) in confidence to a government
official or to an attorney and solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. In addition, Executive acknowledges that the DTSA provides that an
individual who files a retaliation lawsuit against an employer for reporting a
suspected violation of law may disclose a trade secret to his/her attorney and
use the trade secret information in court, but only if the individual (i) files
any document containing the trade secret under seal; and (ii) does not disclose
the trade secret, except pursuant to court order.
7.    Indemnification. In addition to any indemnification required by law, under
the Certificate of Incorporation or Bylaws of ProAssurance or any of the
Companies (as defined in Section 6.1 hereof), or under a policy of insurance
owned by ProAssurance or the Companies, ProAssurance shall provide the Executive
indemnification under the terms and conditions of the Indemnification Agreement
previously executed by ProAssurance in favor of Executive.
8.    Change of Control.
8.1    Definitions. For purposes of this Agreement, the following terms have the
meanings set forth below:
(a)    "Exchange Act" means the Securities Exchange Act of 1934, as amended.
(b)    "Person" is used as such term is used for purposes of Section 13(d) or
14(d) of the Exchange Act.
(c)    "Beneficial Ownership" is used as such term is used within the meaning of
Rule 13d-3 promulgated under the Exchange Act.
(d)    "Change of Control" shall mean the occurrence during the Term of any one
of the following events:
(i)    an acquisition of the voting securities of ProAssurance by any Person,
immediately after which such Person has Beneficial Ownership of more than 50.1%
of the combined voting power of ProAssurance's then outstanding voting
securities;
(ii)    a merger, consolidation or reorganization involving ProAssurance in
which an entity other than ProAssurance is the surviving entity or in which
ProAssurance is the surviving entity and the stockholders of ProAssurance
immediately preceding such transaction will own less than 50.1% of the
outstanding voting securities of the surviving entity; or
(iii)    the sale or other disposition of substantially all of the assets of
ProAssurance (as defined in the regulations under Section 409A of the Code) and
ProAssurance


9

--------------------------------------------------------------------------------




ceases to function on a going forward basis as an insurance holding company
system that provides medical professional liability insurance.
The transactions as described in (i), (ii) and (iii) shall be referred to as
"Change of Control Transactions." In no event shall a Change of Control be
deemed to have occurred, with respect to Executive, if the Executive is part of
a purchasing group which consummates a Change of Control Transaction. The
Executive shall be deemed "part of a purchasing group" for purposes of the
preceding sentence if the Executive is an equity participant or has agreed to
become an equity participant in the purchasing company or group (except for
passive ownership of less than 5% of the stock of the purchasing company or
ownership of equity participation in the purchasing company or group as a result
of the conversion or exchange of Common Stock Beneficially Owned by Executive).
8.2.    Effect of Change of Control. If a Change of Control occurs and the
Executive’s employment is terminated without Cause or the Executive terminates
employment for Good Reason, this Agreement shall be deemed automatically
terminated, and Executive shall be entitled to receive the Severance Benefits
set forth in Section 5.2(a).
8.3    Golden Parachute Provision. Notwithstanding any contrary provisions in
any plan, program or policy of ProAssurance, if all or any portion of the
compensation or benefits payable under this Agreement, either alone or together
with other payments and benefits that the Executive receives or is entitled to
receive from ProAssurance, would constitute a “parachute payment” within the
meaning of Section 280G of the Code (which the parties agree will not include
any portion of payments allocated to the non-compete provisions of Section 6
which are classified as payments of reasonable compensation for purposes of
Section 280G of the Code), ProAssurance shall reduce the Executive’s payments
and benefits payable under this Agreement to the extent necessary so that no
portion thereof, after the application of all reasonable exceptions permitted
under the Code, shall be subject to the excise tax imposed by Section 4999 of
the Code, but only if, by reason of such reduction, the net after-tax benefit to
the Executive shall exceed the net after-tax benefit if such reduction were not
made. “Net after-tax benefit” for these purposes shall mean the sum of (i) the
total amount payable to the Executive under this Agreement, plus (ii) all other
payments and benefits which the Executive receives or is then entitled to
receive from ProAssurance that, alone or in combination with the payments and
benefits payable under this Agreement, would constitute a “parachute payment”
within the meaning of Section 280G of the Code, less (iii) the amount of federal
income taxes payable with respect to the foregoing calculated at the maximum
marginal income tax rate for each year in which the foregoing shall be paid to
the Executive (based upon the rate in effect for such year as set forth in the
Code at the time of the payment under this Agreement), less (iv) the amount of
excise taxes imposed with respect to the payments and benefits described in (i)
and (ii) above by Section 4999 of the Code. The parachute payments reduced shall
first be the payments under Section 9, and then any other parachute payments.
Within any of these categories, a reduction shall occur first with respect to
amounts that are not deemed to constitute a “deferral of compensation” within
the meaning of and subject to Section 409A of the Code (“Nonqualified Deferred
Compensation”) and then with respect to amounts that are treated as Nonqualified
Deferred Compensation, with such reduction being applied in each case to the
payments in the reverse order in which they would otherwise be made, that is,
later payments shall


10

--------------------------------------------------------------------------------




be reduced before earlier payments. All determinations required to be made under
this Section 8.3 shall be made by an independent accounting firm, law firm or
compensation consultant, agreed upon by the Executive and ProAssurance. All fees
and expenses incurred in connection with the calculation required under this
Section 8.3 shall be borne solely by ProAssurance.
9.    Termination of Existing Executive Agreement. The parties agree that this
Agreement supersedes and replaces that certain Release and Severance
Compensation Agreement between the parties dated January 1, 2008 (the “2008
Executive Agreement”) and that the 2008 Executive Agreement is deemed terminated
as of the Effective Date of this Agreement and that neither party will have any
further obligation whatsoever to the other pursuant to the 2008 Executive
Agreement.
10.    Notice. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or commercial courier or
mailed by certified or registered mail, return receipt requested, postage
prepaid, addressed to the respective addresses as set forth below or to such
other address as one party may have furnished to the other in writing in
accordance herewith.
Notice to the Executive:
Edward L. Rand, Jr.
[At the home address contained in the personnel files of ProAssurance]


Notice to the Companies:
ProAssurance Corporation
Mailing Address:
P. O. Box 590009
Birmingham, Alabama 35259-0009


Street Address:
100 Brookwood Place
Birmingham, Alabama 35209
Attention: Corporate Secretary
11.    Arbitration. ProAssurance and Executive agree that final and binding
arbitration shall be the sole recourse to settle any claim or controversy
arising out of or relating to a breach or the interpretation of this Agreement,
except as either party may be seeking injunctive relief. Either party may file a
demand for arbitration. The arbitration shall be held at a mutually agreeable
location, and shall be subject to and in accordance with the Employment
Arbitration Rules of the American Arbitration Association then in effect;
provided that if the location cannot be agreed upon the arbitration shall be
held in Birmingham, Alabama. The arbitrator may award any and all remedies
allowable by the cause of action subject to the arbitration, but the
arbitrator's sole authority shall be to interpret and apply the provisions of
this Agreement. In reaching its decision the arbitrator shall have no authority
to change or modify any provision of this Agreement or other written


11

--------------------------------------------------------------------------------




agreement between the parties. The arbitrator shall have the power to compel the
attendance of witnesses at the hearing. Any court having jurisdiction may enter
a judgment based upon such arbitration. All decisions of the arbitrator shall be
final and binding on the parties without appeal to any court. Upon execution of
this Agreement, the Executive shall be deemed to have waived any right to
commence litigation proceedings regarding this Agreement outside of arbitration
or injunctive relief without the express consent of ProAssurance. ProAssurance
shall pay all arbitration fees and the arbitrator's compensation. If the
Executive prevails in the arbitration proceeding, ProAssurance shall reimburse
to the Executive the reasonable fees and expenses of Executive's personal
counsel for his or her professional services rendered to the Executive in
connection with the enforcement of this Agreement.
12.    Miscellaneous.
(a)    Except insofar as this provision may be contrary to applicable law, no
sale, transfer, alienation, assignment, pledge, collateralization or attachment
of any benefits under this Agreement shall be valid or recognized by
ProAssurance.
(b)    This Agreement sets forth the entire agreement between the parties with
respect to the matters set forth herein. This Agreement may not be modified or
amended except by written agreement intended as such and signed by all parties.
(c)    This Agreement shall benefit and be binding upon the parties and their
respective directors, officers, employees, representatives, agents, heirs,
successors, assigns, devisees, and legal or personal representatives.
(d)    ProAssurance, from time to time, shall provide government agencies with
such reports concerning this Agreement and copies thereof as may be required by
law, and shall provide Executive with such disclosure concerning this Agreement
as may be required by law or as ProAssurance may deem appropriate.
(e)    Executive and ProAssurance respectively acknowledge that each of them has
read and understand this Agreement, that they have each had adequate time to
consider this Agreement and discuss it with each of their attorneys and
advisors, that each of them understands the consequences of entering into this
Agreement, that each of them is knowingly and voluntarily entering into this
Agreement, and that they are each competent to enter into this Agreement.
(f)    If any provision of this Agreement is determined to be unenforceable, at
the discretion of ProAssurance the remainder of this Agreement shall not be
affected but each remaining provision shall continue to be valid and effective
and shall be modified so that it is enforceable to the fullest extent permitted
by law.
(g)    This Agreement will be interpreted as a whole according to its fair
terms. It will not be construed strictly for or against either party.
(h)    Except to the extent that federal law controls, this Agreement is to be
construed according to Delaware law.


12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have duly executed this Agreement to be
effective as of the Effective Date.
EXECUTIVE:
randsignature.jpg [randsignature.jpg]
                            Edward L. Rand, Jr.
PROASSURANCE CORPORATION
By:_________________________________

                            Jeffrey P. Lisenby, Executive Vice President



EXHIBIT A
RESTRICTED STOCK UNIT AGREEMENT









EXHIBIT B
RELEASE IN CONJUNCTION WITH SEVERANCE COMPENSATION
This Release of Claims ("Release") is between ProAssurance Corporation
("ProAssurance"), and any successor company that has assumed the Agreement to
which this Release was an attachment (all such organizations being referred to
in this Release as the "Companies") and Edward L. Rand, Jr. ("Executive").
The Companies and Executive have agreed to terminate their employment
relationship. To effect an orderly termination, the Executive, and the Companies
are entering into this Release.
1.    For the purposes of this Release, "Date of Termination" is the effective
date of Executive's termination of employment from Companies. Executive hereby
waives any and all rights Executive may otherwise have to continued employment
with or re-employment by the Companies or any parent, subsidiary or affiliate of
Companies.
2.    Effective with the Date of Termination, Executive is relieved of all
duties and obligations to the Companies, except as provided in this Release or
any applicable provisions of the Employment Agreement between Companies and
Executive, effective as of July 1, 2019 ("Agreement"), which survive termination
of the employment relationship.
3.    Executive agrees that this Release and its terms are confidential and
shall not be disclosed or published directly or indirectly to third persons,
except as necessary to enforce its terms, by Executive or to Executive's
immediate family upon their agreement not to disclose the fact or terms of this
Release, or to Executive's attorney, financial consultant or accountant, except
that Executive may disclose, as necessary, the fact that Executive has
terminated Executive's employment with the Companies.
4.    Any fringe benefits that Executive has received or currently is receiving
from the Companies or its affiliates shall cease effective with the Date of
Termination, except as otherwise provided for in this Release, in the Agreement
or by law.
5.    The parties agree that the terms contained and payments provided for in
the Agreement are compensation for and in full consideration of Employee's
release of claims under this Release, and Executive's confidentiality,
non-compete, non-solicitation and non-disclosure agreements contained in the
Agreement.
6.    The Executive shall be under no duty or obligation to seek or accept other
employment and shall not be required to mitigate the amount of the Severance
Benefits (as defined and provided under the Agreement) or continuation of
medical benefits by seeking employment or otherwise.
7.    Executive waives, releases, and forever discharges the Companies and each
of their direct or indirect parents, subsidiaries, affiliates, and any
partnerships, joint ventures or other entities involving or related to any of
the Companies, their parents, subsidiaries or affiliates, and all present or
former employees, officers, agents, directors, successors, assigns and attorneys
of any of these corporations, persons or entities (all collectively referred to
in this Release as the "Released") from any and all claims, charges, suits,
causes of action, demands, expenses and compensation whatsoever, known or
unknown, direct or indirect, on account of or growing out of Executive's
employment with and termination from the Companies, or relationship or
termination of such relationship with any of the Released, or arising out of
related events occurring through the date on which this Release is executed.
This includes, but is not limited to, claims for breach of any employment
contract; handbook or manual; any express or implied contract; any tort;
continued employment; loss of wages or benefits; attorney fees; employment
discrimination arising under any federal, state, or local civil rights or
anti-discrimination statute, including specifically any claims Executive may
have under the federal Age Discrimination in Employment Act, as amended, 29 USC
§§ 621, et seq.; emotional distress; harassment; defamation; slander; and all
other types of claims or causes of action whatsoever arising under any other
state or federal statute or common law of the United States.
8.    The Executive does not waive or release any rights or claims that may
arise under the Federal Age Discrimination in Employment Act, as amended, after
the date on which this Release is executed by the Executive.
9.    The Executive acknowledges and agrees that Executive has been advised in
writing by this Release, and otherwise, to CONSULT WITH AN ATTORNEY before
Executive executes this Release.
10.    The Executive agrees that Executive received a copy of this Release prior
to executing the Agreement, that this Release incorporates the Companies' FINAL
OFFER; that Executive has been given a period of at least twenty-two (22)
calendar days within which to consider this Release and its terms and to consult
with an attorney should Executive so elect.
11.    The Executive shall have seven (7) calendar days following Executive's
execution of this Release to revoke this Release. Any revocation of this Release
shall be made in writing by the Executive and shall be received on or before the
time of close of business on the seventh calendar day following the date of the
Employee's execution of this Release at ProAssurance's address at 100 Brookwood
Place, P. O. Box 590009, Birmingham, Alabama 35259-0009, Attention: Chairman, or
such other place as the Companies may notify Executive in writing. This Release
shall not become effective or enforceable until the eighth (8th) calendar day
following the Executive's execution of this Release.
12.    Executive and the Companies acknowledge that they have read and
understand this Release, that they have had adequate time to consider this
Release and discuss it with their attorneys and advisors, that they understand
the consequences of entering into this Release, that they are knowingly and
voluntarily entering into this Release, and that they are competent to enter
into this Release.
13.    This Release shall benefit and be binding upon the parties and their
respective directors, officers, employees, agents, heirs, successors, assigns,
devisees and legal or personal representatives.
14.    This Release, along with the attached Agreement, sets forth the entire
agreement between the parties at the time and date these documents are executed,
and fully supersedes any and all prior agreements or understandings between them
pertaining to the subject matter in this Release. This Release may not be
modified or amended except by a written agreement intended as such, and signed
by all parties.
15.    Except to the extent that federal law controls, this Release is to be
construed according to the law of the state of Delaware.
16.    If any provision of this Release is determined to be unenforceable, at
the discretion of ProAssurance the remainder of this Release shall not be
affected but each remaining provision or portion shall continue to be valid and
effective and shall be modified so that it is enforceable to the fullest extent
permitted by law.
17.    To signify their agreement to the terms of this Release, the parties have
executed it on the date set forth opposite their signatures, or those of their
authorized agents, which follow.
EXECUTIVE
    
Dated:___________________        _____________________________________
PROASSURANCE CORPORATION
Dated:___________________        By:__________________________________







13